Honorable Geo. II.Sheppard
Comptroller of Public Accounts
Austin, Texas
Dear Mr. Sheppard:             Opinion No. O-5087
                               Re: Authority of the Comptroller to
                                    issue warrant payable to County
                                    Treasurer for the Offlcers' Sal-
                                    ary Fund, while the County
                                    Treasurer Is at the time emplog-
                                    ed as principal teacher In a
                                    public school.
           YOU   propound to us for a legal opinion the following:
        "This department has been notified that the
    auig elected County Treasurer of Navarro County
    has flled oath and bond but has not received
    commission from the Secretary of State. She is
    at the same time holding a position of principal
    teacher in the Corsicana public school. In view
    of this fact this department desires your answer
    to the following questions:
        "Is the Comptroller authorized to issue war-
    rant payable to the County Treasurer of Navarro
    County for the Officers' Salary Fund due,.Navarro
    County by the State of Texas while such County
    Treasurer'ls employed as principal teacher in
    the Corsicana public school?
        "Is this department authorized to issue war-
    rant payable to the Corslcana Independent School
    District for the apportionment due said district
    by the State of Texas when part of the funds repre-
    sented in said warrant will be used for the pay-
    ment or the partial payment of the salary to the
    principal teacher of the Corslcana public school
    when such teacher at the same time holds the of-
    fice of County Treasurer?"'
        Section 33 of Article XVI of the Constitution referred to
by you is as follows:
Honorable Geo. H. Sheppard - page 2          O-5087


        “The Accounting Officers of this State
    shall neither draw nor pay a warrant upon
    the~~Treasuryin favor of any person, for
    salary or compensation as agent, officer or
    appointee, who holds at the same time any
    other office or position of honor, trust or
    profit,/under this State or the United States,
    except as prescribed in this Constitution."
        This provision of the Constitution is not applicable
to the situation presented.
        The employment of the County Treasurer as a principal
teacher in the city schools of,Corsicana Is undoubtedly a
"positlon of honor, trust and profit under this State,"but it
has no application because the proposed voucher to the Treasurer
is'~'not
       "for salary or compensation as agent, officer or appointee,"
whatsoever. The sum for which the warrant issues to the~county
Treasurer is the State's contribution to the Officers' Salary
Fund of Nav-arroCounty, and the County Treasurer, in receiving
and turning over to the Officers I Salary Fund the proceeds
thereof, Is doing so in a fiduciary capacity. The warrant should
issue in the ordinary course.
        Upon similar reasoning your second question should be
answered to the same effect.
        Warrant to the school   district is not one to the teacher,
even though the teacher is to   be paid a salary by the district
from funds made up in part of   the State warrant. Such a warrant
may lawfully issue and should   be paid.
                                Very truly yours
                            ATTORNEY GENERAL OF TEXAS
                                By s/OcLe Speer
                                     Ocie Speer
                                     Assistant
OS -MR-WC
APPROVED FEB 13, 1943
s/Gerald C. Mann
ATTORNEY GENERAL OF TEXAS
Approved Opinion Committee By s/BWB Chairman